Judgment of the County Court of Queens county reversed upon the law, and a new trial ordered, with costs to abide the event, for error in the ruling and remark of the trial court at folios 235 and 236. The contention of plaintiff’s counsel was that evidence of defendant’s wealth was admissible in a slander case. The remark of the court was that the evidence was competent to show that defendant was a substantial property owner in the community. Either as evidence of wealth, or for the purpose of showing what weight should be attached to the words alleged to have been uttered by the defendant, the ruling, in our opinion, was erroneous. (Enos v. Enos, 58 Hun, 45.) Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.